Citation Nr: 0821664	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-35 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 1969.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, granted entitlement 
to service connection for chronic bronchitis and assigned an 
initial disability rating of 10 percent, effective June 30, 
1989.  

In his June 2004 notice of disagreement, the veteran requested a 
hearing at the RO with a hearing officer.  In a July 2004 
statement, the veteran asked that his scheduled hearing be 
cancelled.  He has not indicated that he would like his hearing 
to be rescheduled, therefore, the Board finds that the veteran 
has withdrawn his request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his May 2008 informal hearing presentation, the veteran, 
through his representative, argued that his chronic bronchitis 
has increased in severity.  The Board notes that the veteran's 
most recent VA examination was conducted in August 2004, almost 
four years ago.  

The veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
veteran is also competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that upon remand the veteran should be 
afforded an additional VA examination to determine the current 
severity of his service-connected chronic bronchitis.

The Board also finds that the veteran has not been provided 
complete notice with respect to the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  Specifically, the veteran has not been provided notice 
of the measurements and test results used to rate chronic 
bronchitis under the current version of Diagnostic Code 6600, 
effective October 7, 1996.  
Accordingly, the case is REMANDED to the RO, via the AMC, for the 
following action:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2007), to include 
the notice specified by the Court in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  The 
veteran should be advised of the specific 
measurements and test results used to rate 
bronchitis under the current version of 
Diagnostic Code 6600, effective October 7, 
1996, and that this diagnostic code contains 
criteria necessary for entitlement to a 
higher disability rating that would not be 
satisfied by his demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that worsening 
has on his employment and daily life.  The 
veteran should also be provided notice of the 
former version of Diagnostic Code 6600 
(1995).

2.  Thereafter, schedule the veteran for a VA 
pulmonary examination.  The claims files must 
be made available to 
and reviewed by the examiner in conjunction 
with completion of the examination report. 
All necessary tests, including pulmonary 
function testing, should be performed and 
clinical manifestations should be reported in 
detail. A rationale for any opinion expressed 
should be provided.

Findings should specifically include readings 
for FEV-1, FEV-1/FVC and DLCO (SB); maximum 
exercise capacity set forth in ml/kg/min 
oxygen consumption 
(with cardiorespiratory and/or respiratory 
limit.  

The examiner must state whether the veteran 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medications.  

The examiner must also indicate the degree of 
the veteran's bronchitis (mild, moderately, 
moderately-severe, or pronounced), whether 
there is any productive cough and dyspnea on 
exercise or at rest; and the degree of any 
chronic airway or ventillar impairment.

3.  The AOJ should readjudicate the 
veteran's claim with consideration of all 
evidence.  If the claim remains denied, the 
AOJ should issue another SSOC before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
CHERYL L. MASON
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

